Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2-3 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 2 fails to further limit the subject matter of claim 1 on which it depends. The claim only requires the step of performing the spin cycle after the rinsing phase and before applying the water to the door inspection glass and the door sealing ring at the maximum rotational speed, which is already required in independent claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 9-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang et al. (EP2796607A1).
Regarding claims 1, 2 and 10, Zhang et al. teaches a washing machine (see abstract) having a suds container 7 arranged in a housing, in which container a drum is rotatably mounted, a loading opening arranged at the front of the housing (figures 1-4 depict a horizontal axis washing machine, whereby the loading opening is disposed in a front of the housing) that is capable of being closed by means of a door having an inspection glass 1, a door sealing ring 2, 8 that extends between the housing and the suds container 7 around the loading opening, and an electronic control (see controller) that is programmed to cause the washing machine to: carry out a selected washing program which comprises a rinsing phase, a spin cycle after the rinsing phase at a maximum rotational speed as a function of the selected washing program, followed by a second rinsing phase where water is applied to the door inspection glass 1 and the door sealing ring 2, 8 (see figures 1-4, 8 and paragraphs [0022]-[0023], [0046], claim 11).
Regarding claim 9, Zhang et al. teaches the limitations of claim 1. Zhang et al. also teaches in paragraphs [0019]-[0024], [0044]-[0046] that the amount of water applied to the door inspection glass 1 and the door sealing ring 2, 8 to rinse the door inspection glass 1 and the door .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 1-2 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Yi et al. (CN107604585A) in view of Sumiyoshi et al. (JP2013085850A).
Regarding claims 1, 2 and 10, Yi et al. teaches a washing machine (see abstract) having a suds container (see outer tub in figure 1) arranged in a housing, in which container a drum is rotatably mounted, a loading opening arranged at the front of the housing (figures 1 and 5 depict a horizontal axis washing machine, whereby the loading opening is disposed in a front of the housing) that is capable of being closed by means of a door having a door inspection glass (see glass bowl), a door sealing ring (see door seal) that extends between the housing and the suds container around the loading opening, and an electric control that is programmed (see page 5 of translation that teaches a part of the washing machine that is capable of being programmed ) to cause the washing machine to: carry out a selected washing program which comprises a rinsing phase (see step 4), a spin cycle performed after the rinsing phase (see step 5), followed by a rinsing phase where water is applied to the door inspection glass and the door sealing ring (see step 6 leading to steps 1-4) as a function of the selected washing program (see pages 4-5 of the translation, claim 4 and figures 1 and 5). Yi et al. does not explicitly teach that the spin cycle occurs at a maximum rotational speed. Sumiyoshi et al. teaches a washing machine (see abstract) comprising a housing 3 containing a suds container 10 in which a drum 8 is rotatably mounted and that high speed rotation of the drum allows for centrifugal dehydration (see pages 8-9 of the translation and figure 2). Since both Yi et al. and Sumiyoshi et al. teach washing machines with dehydrating steps it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention that the spin cycle in Yi et al. may occur at a maximum speed so as to allow for the greater centrifugal dehydration as shown to be known and conventional by Sumiyoshi et al.

s 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Yi et al. (CN107604585A) in view of Sumiyoshi et al. (JP2013085850A) as applied to claim 1  and further in view of Choi et al. (US20170356115).
Regarding claims 4-5, Yi et al. and Sumiyoshi et al. together teach the limitations of claim 1. Yi et al. does not explicitly teach sensing a load amount of laundry in the drum in an initial phase of the washing program. Choi et al. teaches a washing machine (see abstract) and that a load amount of laundry in the drum may be sensed in an initial phase of the washing program and a step-by-step adjustment of the maximum rotational speed during the spin cycle according to the sensed load amount (reads on claim 4); and that the presence of foam (see bubbles) may be sensed following a rinsing phase and the maximum rotational speed during the spinning process adjusted according to the sensed foam (reads on claim 5); so as to improve washing performance (see paragraphs [0167], [0192]-[0194], [0201], [0220]-[0221], [0236]-[0238]). Since both Yi et al. and Choi et al. teach washing machines it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention that the maximum rotational speed during the spin cycle of Yi et al. may be adjusted based on a sensed laundry amount in an initial phase of the washing program and due to foam sensed in the drum following the rinsing phase, so as to allow for improved washing performance, as shown to be known and conventional by Choi et al. 

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (EP2796607A1)
 as applied to claim 1 and further in view of Choi et al. (US20170356115).
Regarding claims 4-5, Zhang et al. teaches the limitations of claim 1. Zhang et al. does not explicitly teach sensing a load amount of laundry in the drum in an initial phase of the washing program. Choi et al. teaches a washing machine (see abstract) and that a load amount of .

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (EP2796607A1)
 as applied to claim 1 and further in view of Seong et al. (US20170241060).
Regarding claim 6, Zhang et al. teaches the limitations of claim 1. Zhang et al. does not explicitly teach that the drum is at a standstill while the water is applied to the door inspection glass and the door sealing ring. Seong et al. teaches a washing machine (see abstract) and that a drum 40 may be at a standstill while the water is applied to the door sealing ring 30 and door inspection glass 92 so as to allow for the direction of the wash water toward a lower portion of the door (see paragraphs [0059]-[0060], [0071], and figures 1 and 4). Since both Zhang et al. and Seong et al. teach washing machines it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention that the drum in Zhang et al. may be at a standstill while the water is applied to the door inspection glass and the door sealing ring so as . 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Yi et al. (CN107604585A) in view of Sumiyoshi et al. (JP2013085850A) as applied to claim 1  and further in view of Seong et al. (US20170241060).
Regarding claim 6, Yi et al. and Sumiyoshi et al. together teach the limitations of claim 1. Yi et al. does not explicitly teach that the drum is at a standstill while the water is applied to the door inspection glass and the door sealing ring. Seong et al. teaches a washing machine (see abstract) and that a drum 40 may be at a standstill while the water is applied to the door sealing ring 30 and door inspection glass 92 so as to allow for the direction of the wash water toward a lower portion of the door (see paragraphs [0059]-[0060], [0071], and figures 1 and 4). Since both Yi et al. and Seong et al. teach washing machines it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention that the drum in Yi et al. may be at a standstill while the water is applied to the door inspection glass and the door sealing ring so as to direct the wash water toward a bottom of the door, as shown to be known and conventional by Seong et al.


Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (EP2796607A1)
 as applied to claim 1 and further in view of Nihat et al. (US4987627).
Regarding claims 7-8, Zhang et al. teaches the limitations of claim 1. Zhang et al. does not explicitly teach continuously activating a drain device and activating a drain device based on a sensed pressure in the suds container surpassing a predetermined threshold. Nihat et al. teaches a washing machine (see abstract) and that a drain device 28  may be continuously . 

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Yi et al. (CN107604585A) in view of Sumiyoshi et al. (JP2013085850A) as applied to claim 1 and further in view of Nihat et al. (US4987627).
Regarding claims 7-8, Yi et al. and Sumiyoshi et al. together teach the limitations of claim 1. Yi et al. does not explicitly teach continuously activating a drain device and activating a drain device based on a sensed pressure in the suds container surpassing a predetermined threshold. Nihat et al. teaches a washing machine (see abstract) and that a drain device 28  may be continuously activated during a spinning process at a desired speed (reads on claim 7) and may also be activated based on a liquid level sensor 130 that senses a pressure in the suds container (see tub) that is greater than a predetermined level (reads on claim 8); thereby allowing for the maintenance of appropriate liquid levels in the suds container and preventing oversudsing (see column 4, lines 16-34, column 6, lines 6-17 and column 8, lines 18-57). Since both Yi et al. and .

Allowable Subject Matter
Claim 3 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art of record is Zhang et al. (EP2796607A1). Zhang et al. fails to teach/disclose all of the limitations of claim 3. Further no other prior art was located that fairly suggested the claimed invention in whole or in part along with the requisite motivation for combination to anticipate or render the claimed invention obvious.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TINSAE B AYALEW whose telephone number is (571)270-0256. The examiner can normally be reached Monday-Friday, 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TINSAE B AYALEW/EXAMINER, Art Unit 1711